

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT
 
This Employment Separation and General Release Agreement (this “Separation
Agreement”) is entered into this seventh day of December, 2007, by and between
Nand Gangwani, an individual (“Individual”), and Napster, Inc., a Delaware
corporation (the “Company”).
 
WHEREAS, Individual is employed as the Vice President and Chief Financial
Officer of the Company; and
 
WHEREAS, Individual and the Company have mutually agreed to terminate
Individual’s employment relationship with the Company effective as of December
31, 2007 (the “Separation Date”) upon the terms set forth herein;
 
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Individual and the Company agree as
follows:
 
I. Resignation. Individual’s employment by the Company will terminate on the
Separation Date. Individual hereby irrevocably resigns as an officer, director,
employee, member, manager and in any other capacity with the Company and each of
its affiliates effective as of the Separation Date and that, as of the
Separation Date, he will hold no such position with the Company or any of its
affiliates. The Company confirms that it and each of its affiliates accepts such
resignation effective as of the Separation Date. Individual agrees that he has
no consulting relationship with the Company or any of its affiliates. Individual
waives any right or claim to reinstatement as an employee of the Company and any
affiliate of the Company (if any) by which he is or was previously employed.
Individual acknowledges and agrees that, as of the date hereof, he has received
all compensation to which he is entitled (including, but not limited to, any
overtime, bonus, commissions, or other wages), reimbursement of expenses, and
usual benefits (other than his base wages for the current pay period and his
accrued and heretofore unpaid vacation), that he will not be entitled to any
severance in connection with the termination of his employment except as
expressly set forth in this Separation Agreement, and that all payments due to
Individual from the Company and its affiliates after the Separation Date shall
be determined under this Separation Agreement. Until the Separation Date, the
Company shall continue to pay Individual a base salary at the rate currently in
effect, but Individual shall not be entitled to any other compensation.
Individual will also be entitled to reimbursement by the Company for his
reasonable out-of-pocket expenses through the Separation Date, subject to the
Company’s current expense reimbursement policies.
 
II. Termination of Employment Agreement. Effective as of the Separation Date,
that certain employment agreement, dated as of January 29, 2004, by and between
Individual and the Company, as amended by that certain agreement, dated as of
November 8, 2006, by and between Individual and the Company, is hereby
terminated in its entirety.
 
III. Severance. The Company has granted restricted stock awards to Individual, a
portion of which awards are outstanding and unvested as of the Separation Date
(the “Restricted Stock Awards”). The Restricted Stock Awards shall become fully
vested as to 56,250 shares of Company common stock subject to such awards (the
portion otherwise scheduled to vest on June 1, 2008) as of the later of (1) the
Separation Date, or (2) the date the Release set forth in Section V hereof
becomes irrevocable by Individual under the Age Discrimination in Employment Act
of 1967. Any portion of the Restricted Stock Awards that do not so vest shall
terminate on the Separation Date and Individual shall have no further rights
with respect thereto or in respect thereof. On the Separation Date, the Company
shall also pay Individual his accrued and theretofore unpaid wages and vacation
time.
 
1

--------------------------------------------------------------------------------


IV. Stock Options. For purposes of clarity, any stock options granted by the
Company to Individual that are not vested on the Separation Date shall terminate
on the Separation Date and any stock options granted by the Company to
Individual that are vested on the Separation Date shall continue to be
exercisable by Individual in accordance with the terms and conditions of the
applicable awards only for the limited post-termination of employment exercise
period applicable to those awards as determined under the applicable award
agreement and plan under which the award was granted.
 
V. Release. Individual, on behalf of himself, his descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases and discharges the Company and
each of its parents, subsidiaries and affiliates, past and present, as well as
its and their trustees, directors, officers, members, managers, partners,
agents, attorneys, insurers, employees, stockholders, representatives, assigns,
and successors, past and present, and each of them, hereinafter together and
collectively referred to as the “Releasees,” with respect to and from any and
all claims, wages, demands, rights, liens, agreements or contracts (written or
oral), covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden (each,
a “Claim”), which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees (including,
without limitation, any Claim arising out of or in any way connected with
Individual’s service as an officer, director, employee, member or manager of any
Releasee, Individual’s separation from his position as an officer, director,
employee, manager and/or member, as applicable, of any Releasee, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever), whether known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of this Release Agreement including,
without limiting the generality of the foregoing, any Claim under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the California Fair Employment and Housing Act, the California Family Rights
Act, or any other federal, state or local law, regulation, or ordinance, or any
Claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability (the “Release”); provided, however, that the
foregoing release does not apply to any obligation of the Company to Individual
pursuant to any of the following: (1) any right to indemnification that
Individual may have pursuant to the Bylaws of the Company, its Certificate of
Incorporation or under any written indemnification agreement with the Company
(or any corresponding provision of any subsidiary or affiliate of the Company)
or applicable state law with respect to any loss, damages or expenses (including
but not limited to attorneys’ fees to the extent otherwise provided) that
Individual may in the future incur with respect to his service as an employee,
officer or director of the Company or any of its subsidiaries or affiliates; (2)
with respect to any rights that Individual may have to insurance coverage for
such losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (3) any rights to continued
medical or dental coverage that Individual may have under COBRA; or (4) any
rights to payment of benefits that Individual may have under a retirement plan
sponsored or maintained by the Company that is intended to qualify under Section
401(a) of the Internal Revenue Code of 1986, as amended. In addition, this
Release does not cover any Claim that cannot be so released as a matter of
applicable law. Individual acknowledges and agrees that he has received any and
all leave and other benefits that he has been and is entitled to pursuant to the
Family and Medical Leave Act of 1993.
 
2

--------------------------------------------------------------------------------


VI. 1542 Waiver. It is the intention of Individual in executing this Separation
Agreement that the same shall be effective as a bar to each and every Claim
hereinabove specified. In furtherance of this intention, Individual hereby
expressly waives any and all rights and benefits conferred upon his by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents
that this Separation Agreement (including, without limitation, the Release set
forth above) shall be given full force and effect according to each and all of
its express terms and provisions, including those related to unknown and
unsuspected Claims, if any, as well as those relating to any other Claims
hereinabove specified. SECTION 1542 provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Individual acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Individual now knows or believes to
exist with respect to the subject matter of this Separation Agreement and which,
if known or suspected at the time of executing this Separation Agreement, may
have materially affected this settlement. Nevertheless, Individual hereby waives
any right, Claim or cause of action that might arise as a result of such
different or additional Claims or facts. Individual acknowledges that he
understands the significance and consequences of the foregoing Release and such
specific waiver of SECTION 1542.
 
VII. ADEA Waiver. Individual expressly acknowledges and agrees that by entering
into this Separation Agreement, he is waiving any and all rights or claims that
he may have arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), which have arisen on or before the date of execution of this
Separation Agreement. Individual further expressly acknowledges and agrees that:
 
(a) In return for this Separation Agreement, he will receive consideration
beyond that which he was already entitled to receive before entering into this
Separation Agreement;
 
(b) He is hereby advised in writing by this Separation Agreement to consult with
an attorney before signing this Separation Agreement;
 
3

--------------------------------------------------------------------------------


(c) He was given a copy of this Separation Agreement on December 7, 2007 and
informed that he had twenty-one (21) days within which to consider the
Separation Agreement and that if he wished to execute this Separation Agreement
prior to expiration of such 21-day period, he should execute the Acknowledgement
and Waiver attached hereto as Exhibit A;
 
(d) Nothing in this Separation Agreement prevents or precludes Individual from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and
 
(e) He was informed that he has seven (7) days following the date of execution
of this Separation Agreement in which to revoke this Separation Agreement, and
this Separation Agreement will become null and void if Individual elects
revocation during that time. Any revocation must be in writing and must be
received by the Company during the seven-day revocation period. In the event
that Individual exercises his right of revocation, neither the Company nor
Individual will have any obligations under this Separation Agreement.
 
VIII. No Transferred Claims. Individual warrants and represents that Individual
has not heretofore assigned or transferred to any person not a party to this
Separation Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
 
IX. Restrictive Covenants.
 
A. Anti-Solicitation. Individual promises and agrees that, for a period of one
(1) year following the Separation Date, he will not influence or attempt to
influence customers, vendors, or business partners of the Company or any of its
subsidiaries, either directly or indirectly, to divert their business from the
Company or any of its subsidiaries to any individual, partnership, firm,
corporation or other entity then in competition with the business of the Company
or any subsidiary.
 
B.Solicitation of Employees. Individual promises and agrees that, for a period
of one (1) year following the Separation Date, he will not directly or
indirectly solicit any employee of the Company or any of its subsidiaries to
work for any business, individual, partnership, firm, corporation, or other
entity then in competition with the business of the Company or any subsidiary.
 
C. Confidentiality. Individual promises and agrees that he will not at any time
after the Separation Date, unless compelled by lawful process, disclose or use
for his own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise (other than the Company and any of its
subsidiaries or affiliates), any trade secrets, or other confidential data or
information relating to customers, design programs, costs, marketing, sales
activities, promotion, credit and financial data, financing methods, or plans of
the Company or any subsidiary or affiliate of the Company; provided that the
foregoing shall not apply to information which is not unique to the Company (or
subsidiary or affiliate, as applicable) or which is generally known to the
industry or the public other than as a result of Individual’s breach of this
covenant. Individual agrees that, to the extent he has not already done so, he
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company or any subsidiary or affiliate of
the Company. Individual further agrees that he has not retained and will not
retain or use for his account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or any subsidiary or affiliate of the Company.
 
4

--------------------------------------------------------------------------------


D. Non-Disparagement. Individual agrees that he will not at any time after the
date hereof (i) directly or indirectly, make or ratify any statement, public or
private, oral or written, to any person that disparages, either professionally
or personally, the Company, any of its subsidiaries or any of their respective
directors, officers, employees, stockholders, attorneys, accountants, insurers,
agents, representatives, assigns, successors, or products, past and present, and
each of them, or (ii) make any statement or engage in any conduct that has the
purpose or effect of disrupting the business of the Company or any of its
subsidiaries. The Company agrees that it will not at any time after the date
hereof, directly or indirectly, make or ratify any statement, public or private,
oral or written, to any person that disparages, either professionally or
personally, Individual. Nothing herein shall in any way prohibit either party
from disclosing such information in a truthful manner as may be required by law,
or by judicial or administrative process or order or the rules of any securities
exchange or similar self-regulatory organization applicable to such party;
provided, however, upon receiving any subpoena or order from a court or
arbitrator requiring such party to testify regarding Individual’s employment
with the Company or any of its subsidiaries, such party shall provide a copy of
such subpoena or order to the other party within 72 hours.
 
E. Injunctive Relief. Individual expressly agrees that the Company will or would
suffer irreparable injury if he were to breach any of the provisions of this
Section IX and that the Company would by reason of such conduct be entitled, in
addition to any other remedies, to injunctive relief. Individual consents and
stipulates to the entry of such injunctive relief prohibiting his from engaging
in conduct which violates any of the provisions of this Section IX.
 
X. Miscellaneous
 
A. Successors.
 
(i) This Separation Agreement is personal to Individual and shall not, without
the prior written consent of the Company, be assignable by Individual.
 
(ii) This Separation Agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Separation Agreement for all purposes. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Separation Agreement by operation of law or otherwise.
 
5

--------------------------------------------------------------------------------


B. Waiver. No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.
 
C. Modification. This Separation Agreement shall not be modified by any oral
agreement, either express or implied, and all modifications hereof shall be in
writing and signed by the parties hereto.
 
D. Complete Agreement. This Separation Agreement embodies the entire agreement
of the parties hereto respecting the matters within its scope. This Separation
Agreement supersedes all prior agreements of the parties hereto on the subject
matter hereof. Any prior negotiations, correspondence, agreements, proposals, or
understandings relating to the subject matter hereof shall be deemed to be
merged into this Separation Agreement and to the extent inconsistent herewith,
such negotiations, correspondence, agreements, proposals, or understandings
shall be deemed to be of no force or effect. There are no representations,
warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter hereof, except as set forth herein.
Notwithstanding the foregoing, the Company’s rights under any confidentiality,
trade secret, proprietary information, inventions or similar agreement to which
Individual was a party or otherwise bound are not integrated into this Agreement
and such rights of the Company shall continue in effect.
 
E. Severability. In the event that a court of competent jurisdiction determines
that any portion of this Separation Agreement is in violation of any statute or
public policy, then only the portions of this Separation Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Separation Agreement which do not violate any statute or public policy shall
continue in full force and effect. Furthermore, any court order striking any
portion of this Separation Agreement shall modify the stricken terms as narrowly
as possible to give as much effect as possible to the intentions of the parties
under this Separation Agreement.
 
F. Governing Law. This Separation Agreement and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of California, without regard
to conflicts of laws principles thereof.
 
G. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Separation Agreement. Hence, in
any construction to be made of this Separation Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. Individual agrees and acknowledges that he has read and
understands this Separation Agreement, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Separation Agreement, has had ample opportunity to do so.
 
6

--------------------------------------------------------------------------------


H. Notices. All notices under this Separation Agreement shall be in writing and
shall be either personally delivered or mailed postage prepaid, by certified
mail, return receipt requested:
 
(a) if to the Company:
 
Napster, Inc.
Attention: Chief Executive Officer
9044 Melrose Ave.
Los Angeles, CA 90069
 
with a copy to:
 
Napster, Inc.
Attention: General Counsel
9044 Melrose Ave.
Los Angeles, CA 90069
 
(b) if to Individual:
 
At the address on file with the Company
 
Notice shall be effective when personally delivered, or five (5) business days
after being so mailed. Any party may change its address for purposes of giving
future notices pursuant to this Agreement by notifying the other party in
writing of such change in address, such notice to be delivered or mailed in
accordance with the foregoing.
 
I. Counterparts. This Separation Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
J. Arbitration. Any controversy arising out of or relating to this Separation
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other controversy arising out of Individual’s employment or the termination
thereof, including, but not limited to, any state or federal statutory claims,
shall be submitted to arbitration in Los Angeles County, California, before a
sole arbitrator selected from Judicial Arbitration and Mediation Services, Inc.,
Los Angeles County, California, or its successor (“JAMS”), or if JAMS is no
longer able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association, and shall be conducted in accordance with the
provisions of California Code of Civil Procedure §§ 1280 et seq. as the
exclusive forum for the resolution of such dispute. Pursuant to California Code
of Civil Procedure § 1281.8, provisional injunctive relief may, but need not, be
sought by either party to this Separation Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Separation Agreement or Individual’s employment. The
parties agree that (i) the Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the Arbitrator’s fee, in
connection with any proceeding to enforce the terms of this Separation
Agreement, and (ii) the Arbitrator shall have discretion, if the Arbitrator
determines it to be appropriate, to award reasonable attorneys’ fees and costs
to the party prevailing in any such proceeding.
 
7

--------------------------------------------------------------------------------


K. Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.
 
L. Headings. The section headings in this Separation Agreement are for the
purpose of convenience only and shall not limit or otherwise affect any of the
terms hereof.
 
M. Taxes. The Company has the right to withhold from any payment hereunder or
under any other agreement between the Company and Individual the amount required
by law to be withheld with respect to such payment or other benefits provided to
Individual. Other than as to such withholding right, Individual shall be solely
responsible for any taxes due as a result of the payments and benefits received
by Individual contemplated by this Separation Agreement.
 
[Remainder of page intentionally left blank.]
 
 
 
8

--------------------------------------------------------------------------------



I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.
 
EXECUTED this 7th day of December, 2007, at Los Angeles County, California.
 

 
“Individual”
         
/s/ Nand Gangwaini
 
Nand Gangwani



 
EXECUTED this Seventh day of December, 2007, at Los Angeles County, California.
 
 
 
 

  “Company”      
Napster, Inc.,
a Delaware corporation
         
/s/ Wm. Christopher Gorog
 
By: Chris Gorog
  Its:  Chairman and CEO




9

--------------------------------------------------------------------------------



EXHIBIT A
 
ACKNOWLEDGEMENT AND WAIVER
 
I, Nand Gangwani, hereby acknowledge that I was given 21 days to consider the
foregoing Employment Separation and General Release Agreement and voluntarily
chose to sign the Employment Separation and General Release Agreement prior to
the expiration of the 21-day period.
 
I declare under penalty of perjury under the laws of the state of California,
that the foregoing is true and correct.
 
EXECUTED this Seventh day of December, 2007, at Los Angeles County, California.
 
 

 
/s/ Nand Gangwaini
 
Nand Gangwani


 
A-1

--------------------------------------------------------------------------------

